J-S14001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.A.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.H., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3187 EDA 2018

            Appeal from the Order Dated September 27, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000466-2018,
                        FID: 51-FN-472299-2009

 IN THE INTEREST OF: A.B., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.H., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3188 EDA 2018

            Appeal from the Order Dated September 27, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0000547-2017,
                         FID: 51-FN-472299-2009


BEFORE:   LAZARUS, J., NICHOLS, J., and PELLEGRINI*, J.

MEMORANDUM BY LAZARUS, J.:                        FILED APRIL 08, 2019




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S14001-19



       C.H. (Mother) appeals from the trial court’s September 27, 2018 order1

involuntarily terminating her parental rights2 to her minor child, A.A.B. (Child),

a/k/a A.B (born 2/2017). After careful review, we affirm.3

       On March 2, 2017, just weeks following Child’s birth, Mother voluntarily

surrendered Child to the Department of Human Services (DHS), stating that

she was overwhelmed, unable to care for Child, and wanted him to be placed

in a foster home temporarily.4 On March 3, 2017, DHS obtained an order for

protective custody and placed Child in foster care. Child remained in the same

foster care placement through the date of the termination hearing. Child was

adjudicated dependent on May 8, 2017. See 42 Pa.C.S.A. § 6302(1).5 The

trial court granted Mother line-of-sight visitation twice a week. Mother was

____________________________________________


1 The court titles the September 27, 2018 ruling as a “Decree of Involuntary
Termination of Parental Rights.” The second page of the decree, however, is
titled “Order of Court.” Because Mother attaches the second page of the order
to her notice of appeal, we refer to the appeal as being taken from an order
throughout our decision.

2The court also terminated putative Father’s parental rights to Child. He is
not involved in the instant appeal.

3 On November 26, 2018, our Court sua sponte consolidated these appeals,
finding that they involve related parties and issues. See Pa.R.A.P. 513.

4The Community Umbrella Agency (CUA) had been providing Mother with in-
home services to address Mother’s bipolar and anxiety disorders.

5 In DHS’s dependency petition, DHS alleged that Mother had taken A.A.B. to
the hospital emergency room six times for non-emergent reasons, exposing
him to illness.




                                           -2-
J-S14001-19



given the following service plan objectives to reunify with Child:      attend

supervised weekly visits with Child; obtain housing; engage in mental health

treatment; and attend parenting classes.

        On June 4, 2018,6 DHS filed a petition to terminate Mother’s parental

rights to Child pursuant to sections 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act.7       On June 21, 2018, the court held a permanency hearing

finding that Mother had attended three out of the last nine visits and that she

was receiving mental health therapy; Child continued to be placed in foster

care and the concurrent goal remained reunification/adoption.             See

Permanency Review Order, 6/21/18, at 1. On September 27, 2018, the court

held a termination hearing where Child was represented by legal counsel, Lisa

Visto, Esquire, and guardian ad litem, Shareen Ginyard. See 23 Pa.C.S. §

2313(a) (children have statutory right to counsel in contested involuntary

termination proceedings) and In re K.R., 2018 PA Super 334 (Pa. Super. filed

Dec. 10, 2018) (en banc) but see In Re: T.S., E.S., 2018 Pa. LEXIS 4374,

2018 WL 4001825, at *10 (Pa. filed Aug. 22, 2018) (“[D]uring contested

termination-of-parental-rights proceedings, where there is no conflict between

a child’s legal and best interests, an attorney-guardian ad litem representing

the child’s best interests can also represent the child’s legal interests.”).
____________________________________________


6 At the same time, DHS also filed a petition for goal change to adoption.
However, we note that a court-ordered goal change is not a condition
precedent to the filing of a petition to terminate parental rights. See in re
Adoption of S.E.G., 901 A.2d 1017 (Pa. 2006).

7   23 Pa.C.S. §§ 2101-2910.

                                           -3-
J-S14001-19



Hamar Jallab, a CUA case manager, testified at the termination hearing that

he had been assigned to the family in March of 2017, had referred Mother to

parenting counseling, and re-referred Mother to counseling when she was

dismissed from the parenting center for failure to participate.

      At the time of the termination hearing, Mother was living in shelters,

had only attended eight out of 23 supervised visits with Child since March

2017, had not completed parenting classes, and was inconsistent with her

mental health treatment. Overall, Mother did not complete her service plan

objectives and admitted that she had never called DHS to find out how Child

was. At the conclusion of the hearing, the trial judge stated the following: he

found Child had no bond with Mother; foster parent had been the sole

caretaker of Child for 18 out of his 19 months of life; Mother is not capable of

parenting and it does not appear that she will have any stable housing in the

future.   Mother, whom the court found credible, admitted that she has no

housing. N.T. Termination Hearing, 9/27/18, at 48-49. Finally, the trial judge

opined that it was in Child’s best interest for the permanency goal to be

changed to adoption and for Mother’s parental rights to be terminated under

section 2511(a)(1), (2), (5), (8), and (b).




                                     -4-
J-S14001-19



       Mother filed a timely notice of appeal8 and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.             Mother

presents the following issue for our consideration:

       (1)    Whether the trial court erred by terminating the parental
              rights of [] Mother under 23 Pa.C.S.[] [§] 2511(a)(1),
              (a)(2), (a)(5), and (a)(8)?

       (2)    Whether the trial court erred by finding under 23 Pa.C.S. []
              [§] 2511(b) that termination of [] Mother’s parental rights
              best serves the child’s developmental, physical and
              emotional needs and welfare.

____________________________________________


8Before we review the substantive issues presented by Mother on appeal, we
must first address a procedural question. In Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018), our Supreme Court recently held:

       [I]n future cases [Pa.R.A.P.] 341(a) will, in accordance with it
       Official Note, require that when a single order resolves issues
       arising on more than one lower court docket, separate
       notices of appeal must be filed. The failure to do so will result in
       quashal of the appeal.

Id. at 977 (emphasis added). Here, Mother filed two notices of appeal from
two separate docket numbers, one from the dependency (goal change) matter
and the other from the adoption (termination) matter. However, the order
from which Mother appeals, entered on September 27, 2018, only lists the
adoption docket number (CP-51-AP-0000466-2018) and resolves only the
issue regarding the termination of Mother’s parental rights to Child pursuant
to 23 Pa.C.S. §§ 2511(a)(1), (2), & (b).         See Decree of Involuntary
Termination of Parental Rights/Order of Court, 9/27/18, at 2. As part of the
termination process, the order also permits the adoption of Child to proceed
without Mother’s consent and transfers custody of Child to DHS. Id. at 2. The
order does not resolve any issues with regard to dependency. Therefore,
because the order does not resolve issues arising from anything but the lower
court’s adoption docket, i.e., issues relating to terminating parental rights,
and Mother has, in an abundance of caution filed two separate notices of
appeal, we need not quash the appeal under Walker.




                                           -5-
J-S14001-19



Appellant’s Brief, at 5.9

       We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

       After a comprehensive review of the record, the parties’ briefs on

appeal, and relevant case law, we have concluded that the trial court

adequately disposes of Mother’s issues on appeal. We, therefore, rely upon

the opinion authored by the Honorable Vincent Furlong to affirm the trial

court’s order involuntarily terminating Mother’s parental rights to Child

pursuant to 23 Pa.C.S. §§ 2511(a)(2) & (b).        See Trial Court Opinion,

12/11/18 (termination proper where court found: Mother made minimal to

no progress in addressing and completing service plan objectives; Mother was

still without housing and living from shelter to shelter at time of hearing;

Mother attended less than 35% of supervised visits with Child; Mother was

not receiving mental health treatment for pre-existing bipolar and anxiety

disorders; caseworker testified Child would not suffer irreparable harm if

Mother’s parental rights were terminated; Child’s sole caregiver and provider

was foster parent with whom he has lived since the age of two months; no

demonstrated bond between Mother and Child; and goal change to adoption

would be in Child’s best interest). Thus, we conclude, based on competent
____________________________________________


9Mother’s sole issues on appeal concern termination of her parental rights.
Goal change has not been raised or argued in Mother’s brief.

                                           -6-
J-S14001-19



evidence in the record, the trial court’s decision to involuntarily terminate

parental rights was neither an abuse of discretion nor an error of law. In re

A.R., supra. The parties are directed to attach a copy of the trial court opinion

in the event of further proceedings in the matter.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/19




                                      -7-